The Court,


Wootten J.,

charged the jury: That if they were satisfied from the only evidence which they had before them in regard to the matter, that the promissory note in question and referred to in the written issues joined in the case, was made by William Uailor to the order of Hamilton & Cummins without consideration, and merely to enable them to raise money on it for their sole use and benefit by getting it discounted by another party, and that it was delivered by him to them or either of them and was afterward discounted for them by William Daniel in the manner and on the terms stated in the testimony of the witness, *461Isaac D. Hamilton, that is to say, for fifteen per cent, in excess of six per cent, interest on the amount for which the note was given, then it constituted in contemplation of law the negotiation or discounting by him of an accommodation note for their benefit made by Hailor, with knowledge on his part that it was such, if the jury were satisfied that the testimony of Hamilton in regard to the matter was true, at a greater or higher rate of discount then six per centum per annum, and was contrary to the statute prescribing the rate of interest for the loan or use of money, which is six per cent., and was void in law for usury; and consequently, if they were satisfied from all the evidence before them in regard to the matter that such were the facts in the case, their verdict should be for the plaintiff in the rule. Otherwise their verdict should be for the defendant in the rule, because it was incumbent upon the plaintiff in the rule to prove to the satisfaction of the jury the affirmative of the issues joined in this case so far as they were disputed or denied.
Verdict for the plaintiff in the rule on all the issues.